Title: To George Washington from Benoît-Joseph de Tarlé, 1 February 1783
From: Tarlé, Benoît-Joseph de
To: Washington, George


                        
                            Sir,
                            Philadelphia february 1st 1783.
                        
                        When I had the honour to pay my respects to your Excellency at Head quarters, I expected, as I informed you
                            to Stay at Philadelphia till the first day of this month, a time Sufficient to Settle the affairs which the King has
                            trusted to my Care, which being done, I intended, according to the arrangements made by monsr Le Comte de Rochambeau, to
                            proceed on my Journey as far as baltimore and Embark there for france. but on my arrival in this place having received
                            Some dispatches from Court by which I am ordered to remain in this Country with all the officers and Employ’es that belong
                            to my department, Even if the whole Army Should have been Embarked on board of the fleet under the Command of monsr le
                            marquis de Vaudreuil, untill further orders, and monsr Le Comte de Rochambeau having therefore left me the Choice to do
                            what I would think most proper, I determined So much the more chearfully to attend the King’s orders, as the Army, if
                            Circumstances require it, is destined to return into North America, as Soon as the purpose for which it has Embarked Shall
                            be effected, and in this Case I shall be in readiness to have every thing provided for its return.
                        As I am ordered by the Same dispatches, to fix myself as well as the Administration, during the time that the
                            Army will be gone, in the place that your Excellency will be So good as to point out to the Commanding officer of the
                            french Troops now Stationed in America Monsr Le Duc de Lauzun, desired, Accordingly, that I should live in this City which
                            affords me the double advantage to Collect together all the people I want to have to Settle the Accounts of the Army, and
                            in the mean while to Superintend all the Supplies which ought to be provided for the Said Troops either in Wilmington or
                            in Baltimore. He likewise permitted that I should do myself the honour to write to your Excellency to ask you, Sir, if
                            this disposition meet your approbation, that if it does not I might remove to the place you Shall think most proper for me
                            to live at.
                        I the more egarly inform your Excellency of these New dispositions, as though it had not been my duty to do
                            it, I could not have Concealed from your Excellency the pleasure I ardently feel by Continuing to Serve under your Command
                            as a feeble tribute that I must pay you for all the kindness you have been pleased to bestow upon me Since I came in this
                            Country, I beg you will be perswaded, Sir, they have impressed a warm gratitude upon my mind that nothing will impair, and
                            Could the different branches of the administration, that Still remains in my hands afford me an Opportunity of doing any
                            thing agreable to your Excellency, I would earnestly Seize it to Show you how much I long to give you the most Sincere
                            proof of my Zeal and of all my sentiments of gratitude and respect with which I am, Your Excellency’s Most obedient and
                            most Humble Servant
                        
                            Tarlé
                        
                    